METHOD OF IDENTIFYING A SOURCE COMPONENT OF PARTICULATE DEBRIS IN AN AIRCRAFT ENGINE



FIRST OFFICE ACTION ON THE MERITS


This action is in response to the Applicant’s election dated Nov. 26, 2021.

DRAWINGS

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Fig. 1 includes the element number 11 which is not set forth in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Action.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 

examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 9 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -9 of copending Application No. 16/853,972. Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

With respect to independent claim 1, copending claim 1 calls for the same method of steps other than calling for identifying carbon debris and the corresponding source component rather than identifying metal debris and that corresponding component.

However it would be obvious to one having ordinary skill in the art armed with the copending claims to carry out the method to identify metal debris and the source component rather than carbon debris and that corresponding source component.
The motivation being that an aircraft engine contains many different types of metal materials in the various components and thus when engine debris is analyzed to determine the source of the debris, many different types of metal materials will be found in the debris. By knowing the metal type of the debris and the metal material type of the different components, the debris can be matched up to the component to identify the source of the debris in the same way that carbon debris can be matched to a source component.

With respect to claim 2, copending claim 2 suggests the same subject matter.
With respect to claim 3, copending claim 3 suggests the same subject matter.
With respect to claim 4, copending claim 4 suggests the same subject matter.
With respect to claim 5, copending claim 5 suggests the same subject matter.
With respect to claim 6, copending claim 6 suggests the same subject matter.
With respect to claim 7, copending claim 7 suggests the same subject matter.
With respect to claim 8, copending claim 8 suggests the same subject matter.
With respect to claim 9, copending claim 9 suggests the same subject matter.

With respect to independent claim 20, copending claim 1 calls for the same method of steps other than calling for identifying carbon debris and the corresponding source component rather than just debris and that corresponding component.

However it would be obvious to one having ordinary skill in the art armed with the copending claims to carry out the claimed method to identify debris and the source component rather than carbon debris and that corresponding source component.
The motivation being that an aircraft engine contains many different types of materials and thus when engine debris is analyzed to determine the source of the debris, many different types of materials will be found in the debris. By knowing the material of the debris and the material of the different components, the debris can be matched up to the component to identify the source of the debris in the same way that carbon debris is matched to a source component.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

applications is available through Private PAIR only. For information about the PAIR system, see http://portal.uspto.gov/external/portal. For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197.






/Eric S. McCall/
Primary Examiner
Art Unit 2856